Citation Nr: 0202945	
Decision Date: 04/01/02    Archive Date: 04/11/02	

DOCKET NO.  00-11 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an automobile or other conveyance or special 
adaptive equipment (to include entitlement to a cellular 
phone).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1971 to 
March 1985.

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, that denied the benefit 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
diplopia, evaluated as 30 percent disabling; weakness and 
sensory changes of the right upper extremity, evaluated as 
20 percent disabling; weakness and sensory changes of the 
left lower extremity, evaluated as 10 percent disabling; 
weakness and sensory changes of the right lower extremity, 
evaluated as 10 percent disabling; residuals of a 
hemorrhoidectomy, evaluated as noncompensable; and bilateral 
cataracts, also evaluated as noncompensable.  The veteran's 
combined service-connected disability rating is 60 percent, 
and he also has been granted a total disability rating based 
upon individual unemployability.  

2.  The veteran does not have loss or permanent loss of use 
of one or both feet, loss or permanent loss of use of one or 
both hands, permanent impairment of vision of both eyes with 
central visual acuity of 20/200 or less in the better eye 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye, or ankylosis of 
one or both knees or one or both hips.  



CONCLUSION OF LAW

The criteria for entitlement to an automobile allowance 
and/or adaptive equipment (to include a cellular phone) have 
not been met.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.808 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before 
the date of enactment and not yet final as of that date.  See 
VCAA 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 

the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
veteran also was given an opportunity to submit additional 
evidence in support of his claim.  He was informed by the RO 
of the reasons for the denial of his claim by letter dated in 
January 2000.  In addition, he was furnished a statement of 
the case and supplemental statements of the case that 
informed him of the laws and regulations pertinent to his 
claim, the evidence considered, and the reasons and bases for 
the denial.  The record indicates that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The veteran is claiming entitlement to an automobile 
allowance and/or adaptive equipment in the form of a cellular 
phone.  In support of his contentions, he cites reports 
indicating that his visual acuity is such that it meets the 
legal requirements, and a statement from his private 
physician indicating that the veteran should have a cellular 
phone available when driving in case of an emergency.

The Secretary of Veterans Affairs shall provide or assist in 
providing an automobile or other conveyance to each eligible 
person.  Eligibility requires that one of the following must 
exist and be the result of injury or disease incurred or 
aggravated 

during active military service:  (i) Loss or permanent loss 
of use of one or both feet; 
(ii) loss or permanent loss of use of one or both hands; 
(iii) permanent impairment of vision of both eyes to the 
extent that central visual acuity is 20/200 or less in the 
better eye with corrective glasses or central visual acuity 
of more than 20/200 is accompanied by field defect in which 
the peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular 
distance no greater than 20 degrees in the better eye.  
Alternatively, the Secretary shall provide each person the 
adaptive equipment to ensure that the eligible person will be 
able to operate an automobile or other conveyance in a manner 
consistent with such person's own safety and the safety of 
others.  Eligibility for this benefit requires that the 
veteran have a disability that is the result of injury or 
disease incurred or aggravated during active military service 
in the form of ankylosis of one or both knees or one or both 
hips.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  It 
is within this context that the facts in this case must be 
evaluated.  

The facts are as follows.  The veteran developed multiple 
sclerosis during military service.  As a result of this 
disorder, he developed diplopia, weakness and sensory changes 
of the right upper extremity, the left lower extremity, and 
the right lower extremity.  He also developed bilateral 
cataracts during military service.  During VA medical 
treatment conducted in August 1988, the veteran's visual 
acuity was noted to be 20/200 on the right and 20/100 on the 
left.  This apparently represented his uncorrected vision 
because during a VA eye examination conducted in June 2000, 
the veteran's visual acuity with glasses was noted to be 
20/30 in the right eye and 20/40 in the left eye.  Without 
glasses, his vision was 20/200 in both eyes.  No maculopathy 
or vasculopathy of the eyes was noted.  No afferent pupillary 
defect was noted.  Similarly, during a VA eye examination 
conducted in December 1995, the veteran was diagnosed with 
diplopia secondary to intranuclear ophthalmoplegia secondary 
to multiple sclerosis.  However, no visual field deficit was 
present.  

As for the veteran's extremities, during the VA physical 
examination conducted in June 2000, multiple sclerosis 
without functional loss of the hands, knees, hips, or feet 
was diagnosed.  This was true, notwithstanding the veteran's 
complaints to the effect that he loses the use of his left 
leg and left arm for 3 to 4 days at a time during flareups 
that occur 4 to 5 times per year.  

The evidence of record does not indicate that the veteran's 
service-connected disabilities result in permanent loss of 
use of one or both feet, permanent loss of use of one or both 
hands, or ankylosis of one or both knees, or one or both 
hips.  Finally, and more importantly given the veteran's 
contentions, the evidence fails to demonstrate either that 
the veteran's central visual acuity with corrective glasses 
is 20/200 or less in the better eye, or that there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of visual field subtends 
an angular distance no greater than 20 degrees in the better 
eye.  Absent any of the foregoing, the veteran's disabilities 
simply do not meet the legal requirements for the benefit 
sought.

In reaching the foregoing conclusion, the Board has 
considered the May 23, 1999 statement of the veteran's 
private physician, wherein he indicates that because of 
periods when the veteran's multiple sclerosis becomes active, 
and because of resultant weakness, it is advisable that the 
veteran take with him a cellular phone while driving, 
particularly when on road trips.  The Board does not disagree 
with the doctor's opinion.  However, the doctor's opinion is 
not based upon the laws and regulations governing VA 
benefits.  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary, 
and the precedent opinions of the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c).  Because there is no 
legal authority that would allow VA to authorize the benefit 
sought given the facts in this case, the veteran's appeal 
must be denied.  Finally, the Board finds as to all material 
issues, that the evidence is not evenly balanced and that the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d 1072 (Fed. 
Cir. 2001) (this statute, 38 U.S.C. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

Entitlement to an automobile allowance and/or adaptive 
equipment (to include a cellular phone) is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

